DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 09, 2022 has been entered. Claims 1-14, 17-21, 24, 27-29 are pending in the application, claims 2-10, 17-21, and 24 are withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 14, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US 2009/0326447) in view of Satoh (US 2010/0272789).
Regarding claim 1, Joshi discloses a hydrogen-generating system (10, Fig 8) for external use, comprising: a housing (12, Fig 8) having enclosed therein a first portion (14, Fig 8) comprising at least one dry chemical wherein the at least one dry chemical comprises at least one metal (Para 0056, lines 10-13), and a second portion (80, Fig 8), separate from the first portion and comprising a liquid composition configured to react with the at least one dry chemical to generate molecular hydrogen  (Para 0056, lines 10-13), wherein the housing has a first surface (lower surface of 12 contacting the skin in Fig 8) configured to be positioned adjacent to a subject's skin; and at least one attachment element (16a, 16b, Fig 1) configured to attach the housing to a surface of the subject's skin (Para 0038, lines 7-10), wherein the housing is configured to be activated to cause the liquid composition to come in contact and react with the at least one dry chemical to thereby cause generation of the molecular hydrogen that passes through the first surface and is delivered to the subject's skin (Para 0056; Para 0043).
The embodiment of Fig 8 discloses all of the elements of the invention as discussed above, however, is silent regarding the first surface being at least partially hydrogen-permeable and impermeable to the at least one dry chemical and the liquid composition; and wherein the liquid composition comprises at least one metal and/or acid or base.
The embodiment of Fig 3 of Joshi teaches a hydrogen-generating system (10, Fig 3) comprising a housing (12 and 30, Fig 3) wherein the housing has a first surface (30, Fig 3), the first surface being at least partially hydrogen-permeable and impermeable to the dry chemical and the liquid composition (Para 0049; the embodiment wherein the water is also retained within patch 10 would allow the diffusion of hydrogen but not the dry chemical or the liquid composition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydrogen-generating system disclosed by Joshi in Fig 8 to include a membrane as taught by Joshi in Fig 3 in order to have a hydrogen-generating system that can prevent chemical reactants or reaction products such as metal, oxide, or hydroxide particles from contacting the skin as well as have a desired rate of diffusion of hydrogen (Para 0049).
The modified invention of Joshi discloses all of the elements of the invention as discussed above, however, is silent regarding the liquid composition comprises at least one metal and/or acid or base.
Satoh teaches a hydrogen-generating system for treatment of skin and mucous membranes (Para 0022) comprising at least one dry chemical, wherein the at least one dry chemical comprises at least one metal (Para 0299, lines 1-11; “magnesium”), and a liquid composition configured to react with the at least one dry chemical to generate molecular hydrogen, wherein the liquid composition comprises at least acid (Para 0299, lines 1-11; “protic solvent including acid”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one dry chemical and liquid composition disclosed by Joshi to instead be the magnesium and protic solvent with acid as taught by Satoh in order to provide an external medicine not limited by solubility in a medium (Para 0009). Additionally, mixing water or acid with metal magnesium to generate hydrogen molecules is well known in the art (Para 0003).
Regarding claim 11, the modified invention of Joshi and Satoh discloses the at least one attachment element (16a, 16b, Fig 1) is at least partially adhesive (Para 0038, lines 7-10).
Regarding claim 14, the modified invention of Joshi and Satoh discloses the housing (12 and 30, Fig 3) has a shape that conforms to a shape of a joint of a subject's body (“a shape that conforms to a shape of a joint” does not indicate any particular shape, thus Joshi reads on this limitation, since it is shaped to secure to the skin, and joints comprise skin (Para 0038)).
Regarding claim 29, the modified invention of Joshi and Satoh discloses the second portion (80, Fig 8) is a container suitable for carrying the liquid composition (Para 0056; Merriam Webster Dictionary defines container as a receptacle for holding something, therefore, Joshi’s second portion constitutes a container since it holds the liquid composition).
Claims 12-13 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US 2009/0326447) in view of Satoh (US 2010/0272789) and further in view of Lindgren (US 2010/0152683).
Regarding claim 12, the modified invention of Joshi and Satoh discloses a second surface (upper surface of 12, Fig 3 -Joshi) of the housing (12 and 30, Fig 3 -Joshi) that is opposite to the first surface (30, Fig 3 -Joshi), however, is silent regarding the second surface being hydrogen-impermeable.
Lindgren teaches a gas generating patch (3a, Fig 3A) comprising a housing (31 and 33, Fig 3A) having a first surface (33, Fig 3A) and a second surface (31, Fig 3A) wherein the first surface is permeable to the gas and the second surface is impermeable to the gas (Para 0115, lines 1-5 and 19-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second surface of the housing disclosed by Joshi and Satoh to be gas impermeable as taught by Lindgren in order to have a hydrogen generating system that has improved efficiency of transfer of the gas to the treatment site (Para 0012).
Regarding claim 13, the modified invention of Joshi and Satoh discloses portions of an outer wall of the housing (12 and 30, Fig 3 -Joshi) that are different from the first surface (30, Fig 3 -Joshi), however, is silent regarding portions of an outer wall of the housing different from the first surface is hydrogen-impermeable.
Lindgren teaches a gas generating patch (3a, Fig 3A) comprising a housing (31 and 33, Fig 3A) having a first surface (33, Fig 3A) and portions of an outer wall of the housing different from the first surface (31, Fig 3A), wherein the first surface is permeable to the gas and the portions of an outer wall of the housing different from the first surface are impermeable to the gas (Para 0115, lines 1-5 and 19-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing disclosed by Joshi and Satoh to have the portions of an outer wall of the housing different from the first surface be gas impermeable as taught by Lindgren in order to have a hydrogen generating system that has improved efficiency of transfer of the gas to the treatment site (Para 0012).
Regarding claim 27, the modified invention of Joshi and Satoh discloses all of the elements of the invention as discussed above, however, is silent regarding the first portion comprises an inlet suitable for receiving the liquid composition.
Lindgren teaches a gas-generating system (3a, Fig 3A) for external use, comprising: a housing (31 and 33, Fig 3A) having enclosed therein a first portion (30, Fig 3A) comprising at least one chemical (“NO donor”), and a second portion (“activation fluid”), separate from the first portion and comprising a liquid composition configured to react with the at least one chemical to generate a gas (Para 0115, lines 14-27), wherein the first portion comprises an inlet (32, Fig 3A) suitable for receiving the liquid composition (Para 0115, lines 14-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion disclosed by Joshi and Satoh to instead be a separate container of activation fluid as taught by Lindgren since Lindgren teaches that first and second portions separated by a divider and separate first and second portions wherein the first portion has an inlet produce the same result of combining two ingredients to activate the release of a gas (Para 0115, lines 14-27 and Para 0125).
Regarding claim 28, the modified invention of Joshi, Satoh, and Lindgren discloses the inlet (32, Fig 3A -Lindgren) further comprises a sealing element (“one-way flap valve” -Lindgren) suitable for sealing the inlet after receiving the liquid composition (Para 0115, lines 14-27 -Lindgren).
Response to Arguments
Applicant’s arguments regarding Joshi failing to teaches at least one dry chemical, wherein the at least one dry chemical comprises at least one metal, and the liquid composition comprises at least one metal and/or acid or base have been fully considered but are moot in view of the current rejection that relies on Satoh to teach the amended limitations. 
Applicant’s arguments regarding Joshi does not teach any feasible hydrogen generating scheme configured for delivery to the skin have been fully considered but are not persuasive. Examiner respectfully disagrees with this analysis as Joshi is teaching exactly that; a device to generate hydrogen that is configured to be delivered to the skin (See abstract; Para 0009). Applicant points to Exhibit A to show that the oxidation of metals such as zinc, magnesium, and iron by water require elevated temperatures. Examiner notes that Para 0055 of Joshi teaches that some metals react slowly with water and thus a material is included to accelerate the chemical reaction. The claimed invention does not specifically prohibit the use of additional materials to aid in the reaction. Additionally, the current rejection relies on Joshi in view of Satoh wherein Satoh teaches that magnesium when mixed with a protic solvent including acid produced an appreciable amount of hydrogen. Applicant further points to Exhibits B, C, and D to show that the combination of magnesium, aluminum, or calcium with water cannot generate enough hydrogen to be useful. Examiner notes that applicant has not provided an exact measure of the amount of hydrogen that is necessary to be considered useful. Both Joshi and Satoh teach that their respective reactions produce a sufficient amount of hydrogen to be useful at least as an antioxidant (Para 0022 -Satoh; Para 0012 -Joshi). 
Applicant’s arguments regarding Joshi not teaching how to keep the reactants separated to permit hydrogen release while keeping the reactant from direct contact with the skin which can cause undesirable effects have been fully considered but are not persuasive. Joshi teaches a membrane 30 that can retain the metal and water within the patch while allowing hydrogen to diffuse through it as described in Para 0049. The modified invention of Joshi teaches all of the structural features as recited in claim 1.
Applicant’s arguments regarding Joshi teaching a permeable housing to enable water to penetrate the housing and thus would allow dissolved components to escape have been fully considered but are not persuasive. The recitation in Para 0039 directed to a permeable housing is directed to a different embodiment separate from the embodiment of Fig 8 (wherein the water is within the patch) that is relied on in the current rejection.
Applicant’s arguments regarding Joshi not teaching a structure to separate the dry chemical and liquid composition separated while allowing the reactants to come into contact at a specified time have been fully considered but are not persuasive. Examiner points to Fig 8 of Joshi that teaches a membrane 82 that keeps the reactants separate until a pressure is applied to move the spikes 84 to pierce the membrane and allowing mixing of the reactants (Para 0056). Regardless, the claim language does not recite any specific structure to perform this function. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTARIUS S DANIEL/Examiner, Art Unit 3783       

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783